          Case 1:20-cv-00031-CRH Document 10 Filed 05/14/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Jeremiah James Trana,                          )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Andrew Saul, Commissioner of Social            )       Case No. 1:20-cv-031
Security,                                      )
                                               )
               Defendant.                      )


       On April 28, 2020, defendant filed a motion to stay proceedings in this case. He advises that

the office in his agency tasked with producing the administrative record is presently unable to do

so because its employees are teleworking in an effort to prevent further spread of COVID-19. He

requests that this case be stayed case until such time as this office is able to produce the certified

record. Plaintiff has yet to file a response in opposition to the motion or otherwise object to a stay.

See D.N.D. Civ. L.R. 7.1(F) (“An adverse party’s failure to serve and file a response to a motion

may be deemed an admission that the motion is well taken.”).

       The court finds there is good cause to stay this matter. The administrative record is required

to adjudicate this matter under Sections 205(g) and (h) of the Social Security Act, 42 U.S.C. §

405(g) and (h). Because agency employees are working from home, in-person physical tasks

associated with preparing/assembling the record cannot be accomplished.

       Defendant’s motion (Doc. No. 8) is GRANTED. The above-captioned action is stayed

pending further order of the court. Defendant shall advise the court when his agency is again in a

position to produce the certified record.



                                                   1
 Case 1:20-cv-00031-CRH Document 10 Filed 05/14/20 Page 2 of 2



IT IS SO ORDERED.

Dated this 14th day of May, 2020.

                                        /s/ Clare R. Hochhalter
                                        Clare R. Hochhalter, Magistrate Judge
                                        United States District Court




                                    2
